Citation Nr: 1041627	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-03 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD) which is rated as 30 percent disabling from 
December 10, 2008,  50 percent disabling from September 24, 2009, 
and 70 percent disabling from March 16, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In October 2008 and again in February 2010, the Board 
remanded the appeal for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reveals that the appeal was most recently remanded by 
the Board in February 2010 for an addendum opinion regarding 
whether the Veteran's PTSD rendered him unemployable as well as 
the current nature and severity of PTSD and any other 
psychiatric disabilities."  (Emphasis added)  The Board's 
February 2010 remand also directed the AOJ to schedule the 
Veteran for a new VA examination if it was deemed necessary to, 
among other things, obtain the necessary medical opinion as to 
the current nature and severity of the Veteran's service-
connected PTSD.  However, while the post-remand record shows that 
an addendum to the September 2009 VA examination was obtained in 
April 2010, the examiner at that time did not provide an opinion 
as to the current nature and severity of the Veteran's service-
connected PTSD.  Instead, because the addendum was based on a 
review of the record on appeal and not a new examination of the 
claimant, the examiner reported that the "[t]he information [he 
has] allows only for an assessment [of the claimant] as of the 
date of the previous compensation and pension examination in 
September of 2009" and the addendum was in fact limited to an 
assessment of the claimant's psychiatric disorders at that time.

Therefore, since the appeal was remanded in February 2010 to, 
among other things, obtain an addendum to the February 2009 VA 
examination regarding the current nature and severity of the 
Veteran's service-connected PTSD, and the post-remand addendum 
did not provide this information because the claimant was not 
examined at that time, the Board finds that a remand is required 
to provide the appellant with a VA examination in order obtain 
this information.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate); Stegall 
v. West, 11 Vet. App. 268 (1998) (holding that where the remand 
orders of the Board are not satisfied, the Board itself errs in 
failing to ensure compliance). 

The Board also finds that a remand is required because, contrary 
to the directions found in the February 2010 remand instructions, 
the AOJ's readjudication of the Veteran's claim did not take into 
account whether he met the criteria for submission of his claim 
for extra-schedular consideration or met the criteria for a TDIU.  
Stegall, supra; Also See 38 C.F.R. § 3.321(b)(1) (2010); Rice, 
supra; Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should make arrangements 
with an appropriate VA medical facility for 
the Veteran to be afforded a psychiatric 
examination.  The claims folders are to be 
provided to the examiner for review in 
conjunction with the examinations and a 
notation to that he reviewed the claims 
folders should be placed in the examination 
report.  In accordance with the AMIE 
worksheet for rating PTSD, the examiner is 
to thereafter provide a detailed review of 
the Veteran's history, current complaints, 
and the nature and extent of his PTSD 
without regard to any non service 
psychiatric disorders including alcoholism 
or major depressive disorder.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished.  

In addition to any other information 
provided pursuant to the AMIE worksheet, 
the examiner should provide answers to the 
following questions:

a. The examiner should expressly state 
which of the adverse symptomatology 
seen on examination are due to the 
Veteran's service connected PTSD 
without regard to any non service 
psychiatric disorders including 
alcoholism or major depressive 
disorder.

b. The examiner should provide an 
opinion as to the Veteran's Global 
Assessment of Functioning (GAF) score 
due to the Veteran's service connected 
PTSD without regard to any non service 
psychiatric disorders including 
alcoholism or major depressive 
disorder.

c. The examiner should provide an 
opinion as to whether it is least as 
likely as not that the Veteran's 
service connected PTSD, without regard 
to any non service psychiatric 
disorders including alcoholism or 
major depressive disorder, precludes 
him from securing or following a 
substantially gainful occupation.

d. The examiner should provide an 
opinion as to whether it is least as 
likely as not that the Veteran's 
service connected PTSD, without regard 
to any non service psychiatric 
disorders including alcoholism or 
major depressive disorder, causes him 
to be unable to secure and follow a 
substantially gainful occupation.

e. If the examiner finds that the 
Veteran's service connected PTSD, 
without regard to any non service 
psychiatric disorders including 
alcoholism or major depressive 
disorder, precludes him from securing 
or following a substantially gainful 
occupation or causes him to be unable 
to secure and follow a substantially 
gainful occupation the examiner should 
provide an approximate date on which 
his unemployability occurred.

Note 1:  In providing answers to the above 
questions, the examiner must comment on the 
July 2009 opinion from Dr. Stilling that 
from a psychiatric standpoint the Veteran 
was permanently disabled from the 
workforce. 

Note 2:  If the examiner is unable to 
distinguish the adverse symptomatology 
attributable to the Veteran's service 
connected PTSD from his non service 
psychiatric disorders including alcoholism 
or major depressive disorder, he must state 
so.

Note 3:  In providing answers to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim. 

2.  After undertaking the above 
development, the RO/AMC should provide the 
Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court of 
Appeals for Veterans Claims (Court) holding 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2010). 

3.  Thereafter the RO/AMC should 
readjudicate the claims.  Such 
readjudication should take into account 
whether further "staged" ratings are 
appropriate.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The RO/AMC should 
also consider whether the criteria for 
submission for extra-schedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are met.  See Thun, supra.  
If any of the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal and provide 
notice of whether the criteria for 
submission for extra-schedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) where met.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

